                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

NELL V. MCCLUNG,                              §
                                              §
       Plaintiff,                             §
                                              §
v.                                            §
                                              §             No. 3:18-CV-0365-B-BT
U.S. BANK TRUST, N.A. AS TRUSTEE              §
FOR LSF8 MASTER PARTICIPATION                 §
TRUST et al.,                                 §
                                              §
       Defendants.                            §

            ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
       RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The Court has under consideration the Findings, Conclusions, and Recommendation of

United States Magistrate Judge Rebecca Rutherford dated January 24, 2019. The Court has made

a de novo review of those portions of the proposed Findings, Conclusions, and Recommendation to

which objections were made. The objections are overruled.

       IT IS THEREFORE ORDERED that Defendants’ Motion for Summary Judgment (ECF

No. 8) is GRANTED. Plaintiff’s claims against the Defendants U.S. Bank Trust, N.A., as trustee

for LSF8 Master Participation Trust, and Caliber Home Loans, Inc., are DISMISSED with

prejudice.

       SO ORDERED this 26th day of February, 2019.



                                           _________________________________
                                           JANE J. BOYLE
                                           UNITED STATES DISTRICT JUDGE
